Citation Nr: 1810564	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to service connection for left ear hearing loss disability.

3. Entitlement to an initial compensable rating for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to May 1988 and from July 1988 to September 1995. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from April 2012 and June 2012 rating decisions issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for left ear hearing loss disability and of entitlement to an increased initial rating for headaches are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ear hearing loss is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has right ear hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reported that he was exposed to hazardous noise during active service in the form of large and small arms fire, large truck engine noise, and diesel engine noise.  A review of the record shows that the Veteran's military occupational specialty (MOS) during active service was motor transport specialist and automated logistical specialist.  The Board finds that the Veteran's report of hazardous noise exposure is consistent with the facts and circumstances of his service.  As such, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

At a March 2012 VA audiology evaluation, the Veteran reported the noise exposure described above.  The examiner diagnosed right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner opined that the Veteran's right ear hearing loss disability was less likely as not related to his active service.  In this regard, the examiner noted that the conductive nature of the Veteran's unilateral hearing loss was more likely related to middle ear pathology.  

The Board finds the March 2012 VA audiology opinion to be inadequate for adjudication purposes.  In this regard, the Board notes that the examiner failed to give adequate consideration to the Veteran's lay statements regarding onset and continuity of his symptoms of right ear hearing loss.  Further, the examiner noted that it was due to middle ear pathology, but did not render an opinion regarding the etiology of the inner ear pathology.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify symptoms of decreased right ear hearing acuity and his statements have been found credible.

In sum, the Board has conceded that the Veteran sustained acoustic trauma while in active service.  The Veteran has competently and credibly asserted that he first experienced right ear hearing loss during active service and that the symptoms have be present since that time.  The Veteran has a diagnosis of right ear hearing loss disability for VA purposes.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for right ear hearing loss disability is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for right ear hearing loss disability is warranted. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  
ORDER

Entitlement to service connection for right ear hearing loss disability is granted.


REMAND

The Board finds that additional development is needed before the remaining claims on appeal are decided.  

With regard to the Veteran's claim of entitlement to service connection for left ear hearing loss disability, the Veteran contends that his left ear hearing loss is etiologically related to his active service. As noted above, the Board has conceded that the Veteran sustained acoustic trauma while in active service.  However, the Veteran has not been found to have left ear hearing loss disability for VA purposes.  At his October 2017 Board hearing, the Veteran reported that his hearing acuity had decreased since his last VA examination in March 2012.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine whether the Veteran has left ear hearing loss disability for VA purposes.  The Veteran was last afforded a VA examination for this claimed disability in March 2012.  

With regard to his claim of entitlement to an increased initial rating for his headaches, the Board notes that at his October 2017 Board hearing, the Veteran reported that his symptoms had increased in severity since his last VA examination.  A review of the record shows that the Veteran was afforded a November 2017 VA examination of his headaches.  However, the Veteran was not issued a supplemental statement of the case following that examination.  

Therefore, the Board finds that the Veteran must be issues a supplemental statement of the case regarding his claim for an initial compensable rating for headaches before the Board can proceed with appellate review.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA audiological evaluation to determine whether he has left ear hearing loss for VA purposes.  The claim file must be made available to, and reviewed by the examiner.  All indicated studies, to specifically include audiometric testing, should be performed.   

3.  Confirm that the VA audiology evaluation report comports with this remand and undertake any other development determined to be warranted.  

4.  The, readjudicate the remaining issues on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


